                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: December 13, 2018                                            Judge: Hon. James Donato

 Time: 10 Minutes

 Case No.       C-18-05072-JD
 Case Name      Steel v. Alameda County Sheriff's Office, et al.

 Attorney(s) for Plaintiff(s):   Yolanda Huang/Dennis Cunningham
 Attorney(s) for Defendant(s):   Temitayo O. Peters/Gregory B. Thomas

 Deputy Clerk: Lisa R. Clark                                       Court Reporter: Marla Knox

                                       PROCEEDINGS

Motion to Dismiss - Held

                                    NOTES AND ORDERS

The motion is under submission. A written order will be filed.




                                               1
